Citation Nr: 0719872	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-28 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral Morton's 
neuroma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 3, 1976, to 
November 26, 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In September 2006, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.  At the hearing, the 
veteran submitted additional medical evidence along with a 
waiver of first consideration of such evidence by the RO.


FINDING OF FACT

Morton's neuroma was not present in service and is not 
etiologically related to service.


CONCLUSION OF LAW

Bilateral Morton's neuroma was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by an August 
2005 letter.  This letter specifically informed the appellant 
that she should submit any pertinent evidence in her 
possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The record also reflects that all service medical records and 
all available post-service medical evidence identified by the 
appellant have been obtained.  Neither the appellant nor her 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  

Although no VA medical opinion has been obtained with respect 
to the etiology of the veteran's bilateral Morton's neuroma, 
the Board has determined that VA has no duty to obtain such 
an opinion in this case because the medical evidence 
currently or record is sufficient to decide the claim and 
there is no reasonable possibility that such an opinion would 
substantiate the claim.  In this regard, the Board notes that 
the veteran served on active duty for less than one month, 
the service medical records document no evidence of a 
Morton's neuroma, the medical evidence shows that the 
disorder was initially diagnosed more than 25 years following 
the veteran's discharge from service, and there is no 
corroborating evidence of any pertinent symptoms more 
proximate to the veteran's brief period of service.  
Therefore, any medical opinion linking the disability to 
service would necessarily be based on uncorroborated history 
provided by the veteran decades after service, a history that 
is not sufficiently reliable to serve as an appropriate basis 
for a favorable medical opinion.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that she is entitled to service connection 
for bilateral Morton's neuroma because it was caused or 
aggravated as the result of the shoes worn and training done 
during basic training.  

Service medical records do not show that the veteran 
complained of any foot problem or was found to have any foot 
disorder.  Although the post-service medical evidence does 
show that the veteran currently has bilateral Morton's 
neuroma, she was not diagnosed with this disability until 
2002, more than 25 years after she was discharged from active 
duty.  Moreover, there is no corroborating evidence of any 
pertinent symptomatology until many years after service and 
no medical evidence of a nexus between the current disability 
and the veteran's military service.  As discussed above, the 
Board has not found the history provided by the veteran 
decades following her discharge from service to be reliable.

Although the veteran may sincerely believe that the 
disability is etiologically related to her military service, 
as a layperson, she is not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, service connection for this disability will be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for bilateral Morton's 
neuroma is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


